DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 24, 2021 has been entered.
Claims Cancelled
Claims 13-14 and 19-20 were previously cancelled (see claim set from Dec. 4, 2020).  The claims are still being treated as cancelled.  If Applicant desires the subject matter of the cancelled claims to be reintroduced, Applicant may do so in new claims.
Claim 31 is absent from the present claim set.  The claim is being treated as being cancelled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 10, 12, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al. (JP 58-103310) in view of Applicant Admitted Prior Art (AAPA).
(Claim 1) Koichi discloses a magnetic tool stand (Figs. 1-4) for supporting and securing a tool (3) relative to a ferromagnetic body (i.e., a pipe (10)).  The magnetic tool stand includes a first and second on-off switchable magnet units (2, 2’).  Each of the first and second on-off switchable magnet units (2, 2’) having at least one pair of oppositely polarisable pole shoes at a working face of the respective on-off switchable magnet unit (Figs. 1, 2).  The pole shoes are disposed to provide a closed magnetic circuit at each unit with and when contacting the ferromagnetic body and to magnetically attach the magnetic tool stand to the ferromagnetic body (Translation Page 1-2).  The magnetic tool stand further includes a support (1) having a first side on which is provided a tool mount for releasable or permanent securing of the tool to the support (side toward top of page (or opposite magnets) in Figures 1, 2), and a second side opposite the first side and which, in use of the magnetic tool stand, faces the ferromagnetic body (10) on which the magnetic tool stand is to be secured (Figs. 1, 2).  The support (1) includes a horizontally extending top and at least one pair of legs extending from the horizontally extending top and spaced apart from one another (Fig. 1).  The first and second on-off switchable magnet units are located and supported between the at least one pair of legs (Figs. 1, 2).  First and second mounts (a, a’) releasably secure the first and second on-off switchable magnet units, respectively, to the support.  The first and second mounts are located in a spaced apart relationship to each other (Fig. 1).  The first and second mounts are devised to provide at least one degree of freedom of rotational movement for the respective on-off switchable magnet units at the support and enable the working faces to be rotated into a range of operational positions including a first position in which the working faces of the first and second on-off switchable magnet units are 
In the AAPA, Pages 13 and 16 of the Specification set forth several suitable devices (including the claimed magnets) which may be used.  On page 16, the specification discloses that the illustrated embodiments include MLAY 1000x3 type magnet units with pole shoes and handles for manually switching the magnet units between on and off (activated and deactivated) states.  The handle, as illustrated in Figures 1-11, particularly in Figure 2, of each magnet unit extends above the first side of the support.  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the tool stand disclosed in Koichi with the style of magnets with handles as disclosed in the AAPA to enable manual operation between on-off states and because this is a simple substitution of one known element for another to obtain the predictable result of attaching the tool stand to the pipe with a releasable connection.  see KSR International Co. v. Teleflex Inc.
(Claim 4) The first and second on-off switchable magnet units are secured to the support and are rotatable about a respective swivel axis relative to the support (about mounts along respective axes a, a’).
(Claim 10) Each of the first and second mounts include a pair of through holes located coaxially in each opposing leg of the at least one pair of legs (Figs. 1, 2 where swivel pins a, a’ are located) and a pair of support pins (a, a’) are secured at axially opposite end faces of the respective on-off switchable magnet unit and received within said through holes in a manner allowing rotation of the respective on-off switchable magnet unit about a swivel axis defined by the pair of coaxially aligned through holes.
(Claim 12) The magnet units are shaped as an external housing, and wherein the pole shoes are provided by a pair of ferromagnetic pole rails which extend substantially along an axial length of the external housing in spaced apart relationship on the working face provided at one side of the external housing (Koichi Figs. 1, 2; AAPA Specification at pages 13, 16).
(Claim 18) The first and second on-off switchable magnet units are permanent magnet units switchable between the on state in which magnetic flux passes between the respective first and second on-off switchable magnet unit through the pole shoes into the ferromagnetic body, and the off state in which no magnetic flux is present at the pole shoes of the respective first and second on-off switchable magnet unit (Koichi Figs. 1, 2; AAPA Specification at page 13, 16).
(Claim 28) ) Koichi discloses a magnetic tool stand (Figs. 1-4) for supporting and securing a tool (3) relative to a ferromagnetic body (i.e., a pipe (10)).  The magnetic tool stand includes a first and second on-off switchable magnet units (2, 2’).  Each of the first and second on-off switchable magnet units (2, 2’) having at least one pair of oppositely polarisable pole shoes at a working face of the respective on-off switchable magnet unit (Figs. 1, 2).  The pole 
In the AAPA, Pages 13 and 16 of the Specification set forth several suitable devices (including the claimed magnets) which may be used.  On page 16, the specification discloses that the illustrated embodiments include MLAY 1000x3 type magnet units with pole shoes and see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several rationales that may support a finding of obviousness, including: simple substitution of one known element for another to obtain predictable results).  As a result of the modification in view of the AAPA (which discloses a handle on the top of the magnet), an opening would be needed to provide clearance and access for each handle when the magnets are pivoted.
Claims 5, 6, 8, 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al. (JP 58-103310) in view of Applicant Admitted Prior Art (AAPA) further in view of Hitachi (JP 10-148630).
While the modified Koichi device includes pins that provide a pivot, the reference does not explicitly disclose slots that allow the magnet units to adjust for different size of pipes.
Hitachi discloses at least one mount capable of relative translatory displacement of the magnet units towards and away from each other whilst secured at the support (Figs. 1, 3).  The translatory displacement is curved about the curved slots (Figs. 1, 3).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the tool stand disclosed in Koichi with curved slots to provide translatory movement to the magnet units as taught by Hitachi in order to provide the device with the ability to adjust for different sized workpieces.  See In re Gazda, 219 F.2d 449 (CCPA 1955) (holding the mere reversal parts to be an obvious modification).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi et al. (JP 58-103310) in view of Applicant Admitted Prior Art (AAPA) and Hitachi (JP 10-148630) further in view of Harry (US Patent No. 3,456,738).
Koichi does not explicitly disclose an arresting mechanism.
Harry discloses an arresting mechanism (56, 52) operative between the magnet units and the support to releasably secure the magnet units against movement when in said operational positions. The arresting mechanism comprises a clamping arrangement operable by a handle (56).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the tool stand disclosed in Koichi with an arresting mechanism as taught by Harry in order fix the magnet units in place.


Claims 1, 2, 4, 10, 12, 18, 21-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US Patent No. 3,922,107) in view of Koichi et al. (JP 58-103310) and Applicant Admitted Prior Art (AAPA).
(Claims 1, 4, 22, 23 and 28) Fowler discloses a tool stand for supporting and securing a tool relative to a ferromagnetic body (i.e., a pipe, 12; Col. 5, Lines 60-61).  The tool stand includes a support (14) having a first side (surface facing away from workpiece and toward tool in Fig. 1) on which is provided a tool mount (side brackets 20) for releasable or permanent securing of the tool to the support, and a second side (side facing/contacting workpiece in Fig. 1) opposite the first side and which, in use of the tool stand, faces a workpiece with first and second mounts (60, 62, 64, 70) for connecting the tool stand to the workpiece on which the tool stand is to be secured.  Fowler includes a power tool (10) with a motor of the tool is supported or carried, the motor serving to impart motion onto a material cutting implement of the tool (Fig. 1).  Fowler does not explicitly disclose magnets as claimed.
Koichi discloses a magnetic tool stand (Figs. 1-4) for supporting and securing a survey instrument (3) relative to a ferromagnetic body (i.e., a pipe (10)).  The tool stand includes a first and a second on-off switchable magnet units (a pair of on-off magnets 2, 2').  Each magnet unit (2, 2') having at least one pair of oppositely polarisable pole shoes at a working face of the unit, the pole shoes disposed to provide a closed magnetic circuit at each unit with and when contacting the ferromagnetic body and to magnetically attach the tool base to the ferromagnetic body.  The magnet units, which face the ferromagnetic body, further include first and second mounts (Page 3, Line 1-Page 4, Line 8) releasably securing the first and second magnet units, respectively, to the support (1), the two mounts located in spaced apart relationship to each other at opposite sides of a pole brace (Figs. 1, 2; 5).  The first and second mounts are devised to see KSR, 550 U.S. at 418 (reciting several rationales that may support a finding of obviousness, including: use of a known technique to improve similar devices in the same way; and applying a known technique to a known device ready for improvement to yield predictable results).
In the AAPA, Pages 13 and 16 of the Specification set forth several suitable devices (including the claimed magnets) which may be used.  On page 16, the specification discloses that see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several rationales that may support a finding of obviousness, including: simple substitution of one known element for another to obtain predictable results).  As a result of the modification in view of the AAPA (which discloses a handle on the top of the magnet), an opening would be needed to provide clearance and access for each handle when the magnets are pivoted.
 (Claim 2) In the Fowler device, a window (48; Fig. 1) in the support that extends between the first and second sides and is located between the connection means (60, 62, 64, 70).  The window is sized to allow a work piece interaction component of the tool (10) to interact with the ferromagnetic body or a work piece located proximate the second side (Fig. 1).  Thus, the modified Fowler device includes the central aperture located between the first and second magnet units (magnet units supported between the legs on either side of window).
(Claim 10) In the modified Fowler device, the mount for each magnet unit includes a pair of through holes located coaxially in the opposing leg plates and a pair of support bolts or pins (Koichi a, a’) secured at axially opposite end faces of the magnet unit and received within said 
(Claim 12) The magnet units are shaped as an external housing, and wherein the pole shoes are provided by a pair of ferromagnetic pole rails which extend substantially along an axial length of the external housing in spaced apart relationship on the working face provided at one side of the external housing (Koichi Figs. 1, 2; AAPA Specification at pages 13, 16).
(Claim 18) The magnet units are permanent magnet units switchable between the on state in which magnetic flux passes between the magnet unit through the pole shoes into the ferromagnetic body, and the off state in which no magnetic flux is present at the pole shoes (Koichi Figs. 1, 2; AAPA Specification at page 13, 16).
(Claim 21) Fowler includes a power tool (10) mounted to or integrated with the support, the power tool adapted for machining work pieces.
Claims 3, 7, 15, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US Patent No. 3,922,107) in view of Koichi et al. (JP 58-103310) and Applicant Admitted Prior Art (AAPA) further in view of Ono (JP S32-000856).
(Claim 3) The modified Fowler device discloses a cut-out window (48) extending between the first and second sides at an edge of the support and located between the first and second magnet units, the cut out sized to allow a work piece interaction component of the tool to interact with the ferromagnetic body or a work piece located proximate the second side (Fig. 1).  Yet, Applicant likely means that the edge is an outer edge on the perimeter and the cutout window in Fowler does not intersect with the perimeter of the support.  Yet, Ono discloses a cutout opening out to an outer edge of a support (Figs. 1, 2).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the tool stand disclosed in Fowler KSR, 550 U.S. at 418.
(Claim 7) In the Fowler device, the central cut-out window (48; Fig. 1) in the support that extends between the first and second sides and is located between the connection means (60, 62, 64, 70).  Thus, the modified Fowler device includes the cut-out located between the first and second magnet units (magnet units supported between the legs on either side of said cut-out).
(Claim 13) The support plate (Fowler 1) horizontally extending top includes a top plate with a central through-hole (Fowler 48) providing said window.  In the modified Fowler device, the legs include one pair of webs integral with the top plate, extending perpendicular to the top plate in parallel spaced apart relationship and along width-ward terminal edges of the support annular top plate, whereby the support has an overall U-shaped cross-section (Koichi Figs. 1, 2).  While the top plate is annular in that it has an annular cut-out, the top plate does not have an outer perimeter that is annular.  Nevertheless, at a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the tool stand disclosed in Fowler with an annular top plate as mere design choice or obvious to try from a finite number of shapes.  see In re Seid, 161 F.2d 229 (CCPA 1947);  KSR, 550 U.S. at 418.
(Claim 15) The modified Fowler device includes a horizontal extending top of the support being a U-shaped top plate in which the cut-out is located between a pair of first web portions joined by a traverse web portion, and wherein the leg plates comprise (i) a pair of first terminal webs at the terminal ends of the pair of first web portions of the U-shaped horizontally extending top of the support plate, and (ii) a second terminal web extending perpendicular to and located at a terminal end of the traverse web portion, wherein the pair of 
(Claim 24) Fowler includes a window cutout (48) in the support that extends between the first and second sides and is located between the connection means (60, 62, 64, 70).  The window is sized to allow a work piece interaction component of the tool (10) to interact with the ferromagnetic body or a work piece located proximate the second side (Fig. 1).  The window is located in an about centric location of the support (Fig. 1).  Thus, the modified Fowler device includes the central aperture located between the first and second magnet units (magnet units supported between the legs on either side of window).
(Claims 26 and 27) A mounting structure is removably secured to the support structure by fasteners (Fowler 22, 20), the mounting structure includes a tool mount carried on side supports which extend away from said first side of the support so as to span over said window (Fowler Fig. 1).  The mounting structure further comprises a rack and pinion drive for moving the tool mount along said side supports (Fowler Fig. 1).  The tool mount allows fixing a defined position at said side supports (Fowler Fig. 1).
Claims 5, 6, 8, 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US Patent No. 3,922,107) in view of Koichi et al. (JP 58-103310) and Applicant Admitted Prior Art (AAPA) further in view of Hitachi (JP 10-148630).
While the modified Fowler device includes pins that provide a pivot, the reference does not explicitly disclose slots that allow the magnet units to adjust for different size of pipes.
Hitachi discloses at least one mount capable of relative translatory displacement of the magnet units towards and away from each other whilst secured at the support (Figs. 1, 3).  The translatory displacement is curved about the curved slots (Figs. 1, 3).  At a time prior to filing it See In re Gazda, 219 F.2d 449 (CCPA 1955) (holding the mere reversal parts to be an obvious modification).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US Patent No. 3,922,107) in view of Koichi et al. (JP 58-103310) and Applicant Admitted Prior Art (AAPA) and Hitachi (JP 10-148630) further in view of Harry (US Patent No. 3,456,738).
Fowler does not explicitly disclose an arresting mechanism.
Harry discloses an arresting mechanism (56, 52) operative between the magnet units and the support to releasably secure the magnet units against movement when in said operational positions. The arresting mechanism comprises a clamping arrangement operable by a handle (56).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the tool stand disclosed in Fowler with an arresting mechanism as taught by Harry in order fix the magnet units in place.
Response to Arguments
Applicant's arguments filed December 24, 2021 have been fully considered but they are not persuasive.  Applicant argues that the combination of Koichi in view of AAPA does not include handles and, even if the units included handles, the handles could not pass through the solid top to extend above a top side thereof.  Relative to the rejection of claim 29, which relies on the Hitachi reference for addressing the claimed slots, Applicant contends that the Hitachi reference fails to disclose slots in the support.  Turning to the rejections predicated upon the Fowler reference, Applicant argues that the rationale for modifying Fowler to have magnets as taught by Koichi is improper because Fowler does not identify the need for magnets (connection to ferrous pipes) as a problem.  Additionally, Applicant challenges the idea of a quicker connection between the device and the work piece.  Moreover, Applicant further requests reconsideration of an article praising the commercial device allegedly covered by claim 23.  Each argument will be analyzed in turn.
As stated in the rejection above (and in the previous Action), the presence of handles to switch each magnet unit from on to off and vice versa would necessitate clearance in the support such that one could reach the handles.  Moreover, the clearance would have to be enough to not prevent the magnets from swiveling/pivoting.  Therefore, the modified Koichi device reads upon the claimed invention.
As stated in the rejection above, the mere reversal of working parts between the slot and support bolts/pins is an obvious modification.
One of ordinary skill would be motivated to modify the Fowler device with magnets as suggested by Koichi.  Fowler discloses means for attaching to a pipe but the magnets do not provide attachment in the same manner as the chains.  A further and different benefit is provided see, e.g., Hougan (US Patent No. 4,047,827) (Col. 1, Lines 5-36).  Furthermore, a person of ordinary skill is not without knowledge or skill beyond the teachings of the reference.  As mentioned in the Interview dated January 16, 2020, a person of ordinary skill having ferrous pipes as workpieces would be motivated to modify the device for quick attachment/detachment to the work surface.  Therefore, the possible benefit of the magnetic connection/disconnection is a motivation for modifying the Fowler reference.
The relative quickness of manually turning the handles to clamp the device to a work material should be obvious to Applicant.  In particular, the magnet activation is relatively quicker than drilling holes into the work, threading bolts into said holes and then linking and tightening chains.  As such, the quick attachment is a valid motivational underpinning.1  Thus, a prima facie case of obviousness as has been established. 
Turning to the secondary consideration of industry praise, “[e]vidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion.”  See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372 (Fed. Cir. 2007) ("the record establish[ed] such a strong case of obviousness" that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (same).  A prima facie case of obviousness is weighed on the balance of the evidence or the preponderance standard.  The balance of the evidence, despite evidence of the secondary 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RYAN RUFO/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is worth noting that relative quickness was not the entire motivation statement in the rejection.